Citation Nr: 9914142	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for skin disease due to 
exposure to Agent Orange (AO).  

2.  Entitlement to service connection for prostatitis due to 
exposure to AO.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

The claims for service connection for skin disease and 
prostatitis as secondary to exposure to AO are not plausible.  


CONCLUSION OF LAW

The claims for service connection for skin disease and 
prostatitis are not well grounded.  38 U.S.C.A § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of 
well-grounded claims.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  A chronic, 
tropical or prisoner- of-war-related disease, or a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era, and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam Era. "Service in the 
Republic of Vietnam" includes service in the waters off shore 
and service in other locations if the conditions of service 
involved duty or visitations in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there 
is no record of such disease during service provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea) other than osteosarcoma, 
chondrosarcoma, Kaposi sarcoma or mesothelioma, and various 
other cancers. 38 C.F.R. § 3.309(e) (1998).

The diseases listed in 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) At, Pub. L. No. 98-542, Section 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well- 
grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

The veteran contends, in essence, that he developed a skin 
disease as result of his exposure to AO while serving in 
Vietnam.  The record shows that the veteran served in Vietnam 
from October 1968 to October 1969.  Thus exposure to Agent 
Orange in service is presumed.  

Service medical records including the reports the veteran's 
induction and separation examinations reflect a history of 
acne. In a Statement in Support of Claim dated in August 
1993, the veteran indicated that he had been receiving 
treatment for chloracne since 1983.  Post service private and 
VA medical records beginning in the 1980s show that the 
veteran was seen and treated for skin problems involving the 
veteran's back, shoulders, and feet.  The diagnoses included 
tinea corporis, tinea pedis, tinea versicolor, and seborrheic 
dermatitis.  Thus, the evidence clearly establishes that the 
veteran has a skin disorder.  However, in a case such as 
this, competent medical evidence linking the veteran's skin 
disorder to service is required to render the veteran's claim 
well grounded.  The Board notes that the report of a private 
medical examination dated in September 1987 reflects a 
recorded history of chronic fungal infection over the skin 
and back area secondary to exposure obtained while the 
veteran was in Vietnam.  However, this notation was based on 
a history provided by the veteran at a time in which he was 
being treated for a disability unrelated to his skin 
disorder.  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). Thus the Court found that the 
unenhanced reports of a history transcribed by a medical 
examiner does not constitute competent medical evidence to 
render a claim well grounded.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  In the absence of competent medical evidence 
establishing a medical nexus between the veteran's skin 
disease and service, the Board must find that the veteran's 
claim for service connection for a skin disease is not well 
grounded.  

Likewise, the veteran claims that he developed prostatitis as 
a result of his exposure to AO.  In that connection, service 
medical records are devoid of complaints, findings, or 
diagnoses pertaining to prostatitis or any other associated 
genitourinary disease.  Although post service medical records 
beginning in the early 1980s reflect that the veteran was 
seen and treated for chronic prostatitis, there is no medical 
evidence linking such to service.  Moreover, while a VA 
outpatient treatment record dated August 1991 reflects 
complaints associated with prostatitis, the diagnostic 
impression was, no prostatitis.  Based on the foregoing, the 
Board must find that the veteran's claim for service 
connection for prostatitis is not plausible.  

It is noted that the veteran has argued that since prostate 
cancer has been associated with Agent Orange exposure, his 
prostatitis should be included since it could be a sign of 
early prostate cancer.  However, as noted above The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  Prostatitis is not recognized as a 
disease for which presumptive service connection is warranted 
under the applicable regulations.  Thus the veteran's 
argument must fail.

The Board has considered the veteran's contentions and the 
testimony presented by the veteran's spouse in an undated 
statement with regard to the veteran's skin disease and 
prostatitis and the contention that such disorders were 
caused by the veteran's exposure to AO while serving in 
Vietnam.  However, lay persons such as 

the veteran and his spouse are not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, their personal beliefs that a 
relationship exists between the veteran's claimed disability 
and his military service cannot serve to prove that the 
disabilities for which the veteran claims service connection 
were incurred in or aggravated by service.  

The Board notes that none of the veteran's claimed 
disabilities are subject to presumptive service connection on 
an Agent Orange basis under 38 U.S.C.A. § 1116 (West 1991 & 
Supp. 1998) and 38 C.F.R. § 3.309(e) (1998).  The medical 
evidence of record does not support the veteran's claim that 
he was treated for chloracne, a disease subject to 
presumptive service connection.   Moreover, the record 
contains no objective medical or scientific evidence 
suggesting that either of the claimed disabilities was caused 
by AO exposure.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board further notes 
that the difference between evidence required to render a 
claim well grounded and that required to reopen a previously 
disallowed claim appears to be slight.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims for service connected as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

Service connection for skin disease and prostatitis due to 
exposure to AO is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

